Exhibit 10.3

 

REGISTRATION RIGHTS AGREEMENT

 

AMONG

 

NEW HORIZONS WORLDWIDE, INC.

 

AND

 

THE STOCKHOLDERS LISTED ON EXHIBIT A HERETO

 

 

DATED FEBRUARY 8, 2005

 

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

This Agreement, dated February 8, 2005, is entered into by and among New
Horizons Worldwide, Inc., a Delaware corporation (the “Company”), Camden
Partners Strategic Fund III, L.P., a Delaware limited partnership, Camden
Partners Strategic Fund III-A, L.P., a Delaware limited partnership
(collectively, “Camden”) and other parties identified as Series A Preferred
Stockholders on Exhibit A hereto, as may be amended from time to time
(collectively with Camden, the “Series A Preferred Stockholders” and each, a
“Series A Preferred Stockholder”).

 

WHEREAS, in connection with that certain Series A Stock Purchase Agreement dated
as of February 7, 2005 (the “Purchase Agreement”), by and between the Company
and the Series A Preferred Stockholders, the Company has agreed, upon the terms
and subject to the conditions of the Purchase Agreement, to issue and sell to
the Series A Preferred Stockholders 1,600,000 shares of Series A Convertible
Preferred Stock, no par value, of the Company (the “Series A Preferred Stock”).

 

WHEREAS, to induce the Series A Preferred Stockholders to execute and deliver
the Purchase Agreement, the Company has agreed to provide certain registration
rights under the Securities Act of 1933, as amended, and the rules and
regulations thereunder, or any similar successor statue (collectively, the
“Securities Act”) and applicable state securities laws.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Series A
Preferred Stockholders hereby agree as follows:

 

1.                                      Definitions.  As used in this Agreement
and except as otherwise defined herein, the following defined terms shall have
the following meanings:

 

“Affiliate” of any specified Person means any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such specified Person.  For purposes of this definition, control of a Person
means the power, direct or indirect, to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.

 

“Applicable Securities” means in relation to a Registration pursuant to
Section 2 or Section 3, the Registrable Securities of the Covered Holder to be
included in such Registration Statement.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the Company’s common stock, $.01 par value.

 

2

--------------------------------------------------------------------------------


 

“Covered Holder” means a Series A Preferred Stockholder, any transferee or
assignee thereof to whom a Series A Preferred Stockholder assigns its rights
under this Agreement and who agrees to become bound by the provisions of this
Agreement in accordance with Section 8 and any transferee or assignee thereof to
whom a transferee or assignee assigns its rights under this Agreement and who
agrees to become bound by the provisions of this Agreement in accordance with
Section 8.

 

“Demand Notice” means a notice given by Covered Holders pursuant to
Section 2(a).

 

“Effective Time” means the date on which the Commission declares a Registration
Statement effective or on which a Registration Statement otherwise becomes
effective.

 

“Effectiveness Period” means as to a Registration Statement the period during
which such Registration Statement is effective.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder, or any similar successor statue.

 

“Person” means an individual, partnership, corporation, trust, limited liability
company or unincorporated organization, or other entity or organization,
including a government or agency or political subdivision thereof.

 

“Piggy-Back Notice” means a Notice given by a Covered Holder pursuant to
Section 3(a) hereof.

 

“Prospectus” means the prospectus (including, without limitation, any
preliminary prospectus, any final prospectus and any prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
Registration Statement in reliance upon Rule 430A under the Securities Act)
included in a Registration Statement, as amended or supplemented by any
prospectus supplement with respect to the terms of the offering of any portion
of the Applicable Securities covered by a Registration Statement and by all
other amendments and supplements to such prospectus, including all material
incorporated by reference in such prospectus and all documents filed after the
date of such prospectus by the Company under the Exchange Act and incorporated
by reference therein.

 

“Registrable Securities” means (i) the Common Stock issued or issuable pursuant
to the conversion of the Series A Preferred Stock, (ii) any Common Stock issued
or issuable upon conversion of any capital stock of the Company acquired by the
Covered Holder after the date hereof pursuant to the Stockholders’ Agreement,
and (iii)  any Common Stock of the Company issued as (or issuable upon the
conversion or exercise of any warrant, right or other security which is issued
as) a dividend or other distribution with respect to, or in exchange for or in
replacement of the shares referenced in clause (i) and (ii); provided however,
that Registrable Securities shall not include any shares of Common Stock that
have been sold to the public either pursuant to a registration statement or an
exemption from registration under the Securities Act

 

3

--------------------------------------------------------------------------------


 

(including Rule 144), that have been sold in a private transaction in which the
transferor’s rights under this Agreement are not assigned or that may then be
sold by a Covered Holder in a single transaction pursuant to Rule 144(k).

 

“Registration” means a registration under the Securities Act effected pursuant
to Section 2 or Section 3 hereof.

 

“Registration Expenses” means all expenses incident to the Company’s performance
of or compliance with any Registration of Registrable Securities pursuant to
this Agreement, including, without limitation, (a) all registration, listing,
qualification,, filing and National Association of Securities Dealers, Inc.
fees, (b) all fees and expenses of complying with securities or blue sky laws,
(c) all word processing, duplicating and printing expenses, messenger and
delivery expenses, (d) the fees and disbursements of counsel for the Company and
of its independent public accountants, including the expenses of any special
audits or “comfort” letters required by or incident to such performance and
compliance, (e) premiums and other costs of policies of insurance obtained by
the Company against liabilities arising out of the public offering of
Registrable Securities being registered, (f) any fees and disbursements of
underwriters customarily paid by issuers, but excluding the Covered Holders’ pro
rata portion of any underwriting discounts and commissions and transfer taxes,
if any, relating to Registrable Securities, and (g) the fees and disbursements
of one counsel designated by the Covered Holders holding a majority of the
Registrable Securities.

 

“Registration Statement” means a registration statement filed under the
Securities Act by the Company pursuant to the provisions of Section 2 or
Section 3 hereof, including the Prospectus contained therein, any amendments and
supplements to such registration statement, including post-effective amendments,
and all exhibits and all material incorporated by reference in such registration
statement.

 

“Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act, as such rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission that may at any time permit the
Covered Holders to sell securities of the Company to the public without
registration.

 

“Securities Act” shall have the meaning set forth in the recitals.

 

“Stockholders Agreement” means the Stockholders Agreement dated the date hereof
by and between the Company and the Series A Preferred Stockholders.

 

“Underwriter” or “Underwriters” means any underwriter or underwriters that will
administer the Underwritten offering of Applicable Securities.

 

“Underwritten offering” means a registration or offering in which securities are
sold to an Underwriter for reoffering to the public.

 

The words “include,” “includes” and “including,” when used in this Agreement,
shall be deemed to be followed by the words “without limitation.”

 

4

--------------------------------------------------------------------------------


 

2.                                      Demand Registration.  (a) If the Company
shall receive at any time after February 7, 2006, a written request from any of
the Covered Holders that the Company file a registration statement under the
Securities Act covering the registration of at least fifty percent (50%) of the
Registrable Securities then outstanding (the “Demand Notice”), then the Company
shall promptly give written notice of such request to all other Covered Holders
in accordance with Section 11(b), if needed, and shall, subject to the
limitations of Section 2(b), use reasonable best efforts to effect as soon as
practicable, but in no event earlier than twenty (20) days after the mailing of
any written notice required hereby, the registration under the Securities Act of
all Registrable Securities which the Covered Holders request to be registered,
unless the Company has, within the twelve (12) month period preceding the date
of such request, already effected a Registration for the Covered Holders
pursuant to this Section 2(a).  A request for registration hereunder may be made
for a “shelf registration” pursuant to Rule 415 of the Securities Act.  Subject
to Section 2(b), the Company shall use its best efforts to keep each
Registration Statement continuously effective in order to permit the Prospectus
forming a part thereof to be usable by Covered Holders for resales of
Registrable Securities for an Effectiveness Period ending on the earlier of
(i) ninety (90) days from the Effective Time of such Registration Statement (two
years in the case of a shelf registration pursuant to Rule 415 or any successor
rule thereto on Form S-3) and (ii) such time as all of such securities have been
disposed of by the Covered Holders.

 

(b)                                 If the Company determines in good faith
after considering the advice of counsel that the use of such Registration would
result in a disclosure of information that would materially and adversely affect
any proposed or pending material acquisition, merger, business combination or
other material transaction involving the Company and that such disclosure is not
in the best interests of the Company and its stockholders, the Company shall
have the right (i) to postpone (or, if necessary or advisable, withdraw) the
filing, or delay the effectiveness, of a Registration Statement, (ii) to fail to
keep such Registration Statement continuously effective and (iii) not to amend
or supplement the Registration Statement or included Prospectus after the
effectiveness of the Registration Statement; provided that the actions under
(i), (ii), or (iii) shall not exceed 90 days and the Company may only use one
such action in any twelve (12) month period.  The Company shall advise the
Covered Holders of any such determination as promptly as practicable.

 

(c)                                  The Company may include in any registration
requested pursuant to Section 2(a) hereof other securities for sale for its own
account or for the account of another Person, provided that such inclusion shall
not affect the number of Applicable Securities that can be sold in the related
offering.  In connection with an Underwritten offering, if the managing
underwriter or underwriters advise the Company in writing that in its or their
opinion the number of Applicable Securities requested by Covered Holders to be
registered exceeds the number which can be sold in such offering, the Company
shall include in such Registration the number of Applicable Securities that, in
the opinion of such managing Underwriter or Underwriters, can be sold as
follows:  (i) first, the Applicable Securities requested to be registered, pro
rata among the Covered Holders that have requested their Applicable Securities
to be registered and (ii) second, any other securities requested to be included
in such Registration.

 

5

--------------------------------------------------------------------------------


 

(d)                                 The Covered Holders requesting any
Registration pursuant to Section 2(a) hereof shall have the right to withdraw
such request, without such Registration being deemed to have been effected (and,
therefore, requested) for purposes of Section 2(a), (i) prior to the time the
Registration Statement in respect of such Registration has been declared
effective, (ii) upon the issuance by a governmental agency or the Commission of
a stop order, injunction or other order which interferes with such Registration,
(iii) upon the Company availing itself of Section 2(b) hereof, or (iv) if such
Covered Holders are prevented pursuant to Section 2(c) hereof from selling all
of the Applicable Securities they requested to be registered.  Notwithstanding
the foregoing, the Registration requested by such Covered Holders shall be
deemed to have been effected (and, therefore, requested) for purposes of
Section 2(a) hereof if the Covered Holders withdraw any Registration request
pursuant to Section 2(a) hereof (i) after the Commission filing fee is paid in
full with respect to all Applicable Securities requested to be registered or
(ii) as a result of the provisions of Section 2(c) hereof in circumstances where
at least seventy-five percent (75%) of the Applicable Securities requested to be
included in such Registration by the Covered Holders demanding such Registration
have been included, and in each case, (x) the Company has not availed itself of
Section 2(b) with respect to such Registration request or (y) the Company has
availed itself of Section 2(b) hereof and the withdrawal request is not made
within ten (10) days after the termination of the suspension period occasioned
by the Company’s exercise of its rights under Section 2(b) hereof.  The right to
withdraw the request contemplated by this Section 2(d) may be exercised by a
majority of the Covered Holders, calculated in the manner specified in
Section 2(a) hereof, and any withdrawal of the request shall be made in writing
by such Covered Holders.  If the Covered Holders withdraw a request pursuant to
Section 2(a) but the Company nevertheless determines to complete, within thirty
(30) days after such withdrawal, the Registration so requested as to securities
other than the Applicable Securities, such Covered Holders shall be entitled to
participate in such Registration pursuant to Section 3 hereof, but in such case
the Intended Offering Notice (as defined in Section 3) shall be required to be
given to the Covered Holders as soon as practicable after such determination and
such Covered Holders shall be required to give the Piggy-Back Notice no later
than 5 business days after the Company’s delivery of such Intended Offering
Notice.

 

(e)                                  If the Covered Holders initiating the
registration request hereunder (“Initiating Holders”) intend to distribute the
Registrable Securities covered by their request by means of an Underwritten
offering, they shall so advise the Company as a part of their Demand Notice and
the Company shall include such information in the written notice referred to in
Section 2(a).  The Underwriter will be selected by a majority in interest of the
Initiating Holders who have requested the registration pursuant to Section 2(a)
and approved by the Company, which approval shall not unreasonably be withheld. 
In such event, the right of any Covered Holder to include his Registrable
Securities in such registration shall be conditioned upon such Covered Holder’s
participation in such underwriting to the extent provided herein.  All Covered
Holders proposing to distribute their securities through such Underwriting
offering shall (together with the Company as provided in Section 4(m)) enter
into an underwriting agreement in customary form with such Underwriters.

 

(f)                                    The Company is obligated to effect only
two (2) such registrations pursuant to this Section 2, one of which may be a
shelf registration.

 

6

--------------------------------------------------------------------------------


 

3.                                      Piggy-Back Registration.  (a) If at any
time the Company intends to file on its behalf or on behalf of any of its
stockholders (other than as set forth in Section 2) a registration statement in
connection with a public offering of common stock or any securities of the
Company convertible into or exercisable for common stock on a form and in a
manner that would permit the registration for offer and sale under the
Securities Act of Registrable Securities held by such Covered Holder, other than
a registration statement on Form S-8 or Form S-4 or any successor form or other
forms promulgated for similar purposes, then the Company shall give written
notice (an “Intended Offering Notice”) of such intention to each Covered Holder
at least twenty (20) business days prior to the anticipated filing date of such
registration statement.  Such Intended Offering Notice shall offer to include in
such Registration Statement for offer to the public such number or amount of
Registrable Securities as each such Covered Holder may request, subject to the
conditions set forth herein, and shall specify, to the extent then known, the
number and class of securities proposed to be registered, the proposed date of
filing of such Registration Statement, any proposed means of distribution of
such securities, any proposed managing underwriter or underwriters of such
securities and (if available or as soon as available) a good faith estimate
(which may be a range) by the Company of the proposed maximum offering price of
such securities, as such price is proposed to appear on the facing page of such
registration statement.  Any Covered Holder desiring to have Registrable
Securities included in such Registration Statement and offered to the public
shall so advise the Company in writing (the written notice of any such Covered
Holder being a “Piggy-Back Notice”) not later than ten (10) business days after
the Company’s delivery to the Covered Holders of the Intended Offering Notice,
setting forth the number of Registrable Securities such Covered Holder desires
to have included in the Registration Statement and offered to the public.  Upon
the request of the Company, such Covered Holders shall (i) enter into such
underwriting, custody and other agreements as shall be customary in connection
with registered secondary offerings or necessary or appropriate in connection
with the offering and (ii) complete and execute all questionnaires, powers of
attorney, indemnities and other documents reasonably required under the terms of
such underwriting arrangements.

 

(b)                                 In connection with an Underwritten offering,
if the managing Underwriter or Underwriters advise the Company in writing that
in its or their opinion the number of securities proposed to be registered
exceeds the number that can be sold in such offering, the Company shall include
in such Registration the number of securities that, in the opinion of such
managing Underwriter or Underwriters, can be sold as follows: (i) first, the
securities that the Company proposes to sell on its behalf (ii) second, the
Applicable Securities requested to be included in such Registration, pro rata
among the Covered Holders that have submitted a Piggy-Back Notice to the Company
pursuant to Section 3(a), and (iii) third, other securities requested to be
included in such Registration; provided, however, the Covered Holders desiring
to have Registrable Securities included in such an Underwritten offering shall
not be reduced to less than twenty-five percent (25%) of the aggregate
securities to be sold in such offering, unless in the opinion of such managing
Underwriter or Underwriters only the securities that the Company proposes to
sell on its behalf should be included in the Registration.

 

(c)                                  The rights of the Covered Holders pursuant
to Section 2 hereof and this Section 3 are cumulative, and the exercise of
rights under one such Section shall not exclude the subsequent exercise of
rights under the other such Section.  Notwithstanding

 

7

--------------------------------------------------------------------------------


 

anything herein to the contrary, the Company may abandon and/or withdraw any
registration (other than pursuant to Section 2 hereof) as to which any right
under this Section 3 may exist at any time and for any reason without liability
hereunder.  In such event, the Company shall so notify each Covered Holder that
has delivered a Piggy-Back Notice to participate therein.

 

4.                                      Registration Procedures.  In connection
with a Registration Statement, the Company shall use its reasonable best efforts
to effect such Registration to permit the sale of such Registrable Securities in
accordance with the intended method or methods of disposition thereof, and
pursuant thereto the Company shall, as expeditiously as possible:

 

(a)                                  furnish to each Covered Holder, prior to
the Effective Time, a copy of the Registration Statement initially filed with
the Commission, and shall furnish to such Covered Holders copies of each
amendment thereto and each amendment or supplement, if any, to the Prospectus
included therein.

 

(b)                                 use its reasonable best efforts to promptly
take such action as may be reasonably necessary in respect of a Registration
Statement under Section 2 so that (i) each of the Registration Statement and any
amendment thereto and the Prospectus forming part thereof and any amendment or
supplement thereto (and each report or other document incorporated therein by
reference in each case), when it becomes effective, complies in all material
respects with the Securities Act and the Exchange Act and the respective rules
and regulations thereunder, (ii) each of the Registration Statement and any
amendment thereto does not, when it becomes effective, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading and
(iii) each of the Prospectus forming part of the Registration Statement, and any
amendment or supplement to such Prospectus, does not at any time during the
period during which the Company is required to keep a Registration Statement
continuously effective under Section 2(a) include an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

Notwithstanding the foregoing provisions of this Section 4(b), the Company shall
notify each Covered Holder at any time after effectiveness of a Registration
Statement (when a Prospectus relating thereto is required to be delivered under
the Securities Act) of the happening of any event or other circumstance as the
result of which (i) the Prospectus included in such Registration Statement, as
then in effect, would include an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing,
or (ii) the continued effectiveness of such Registration Statement or a
subsequent Registration Statement, and the use of such Prospectus, would
otherwise have a material and adverse effect on any proposed or pending material
acquisition, merger, business combination or other material transaction
involving the Company, and, upon receipt of such notice and until the Company
makes available to each Covered Holder a supplemented or amended Prospectus,
each Covered Holder shall not offer or sell any Registrable Securities pursuant
to such Registration Statement and shall (at the Company’s expense) return all
copies of such Prospectus to the Company if requested to do so by it.  As
promptly as practicable following any such occurrence, the Company shall prepare
and furnish to each Covered Holder a reasonable number of copies of a

 

8

--------------------------------------------------------------------------------


 

supplement or an amendment to such Prospectus as may be necessary so that, as
thereafter delivered to subsequent purchasers of the Registrable Securities,
such Prospectus shall meet the requirements of the Securities Act and relevant
state securities laws; provided that the Company’s obligations under and actions
pursuant to this paragraph shall be subject to the provisions, including time
limits, of Section 2(b).

 

(c)                                  promptly upon learning thereof, advise each
Covered Holder, and confirm such advice in writing if so requested by any such
Covered Holder:

 

(i)                                     when the Registration Statement and any
amendment thereto has been filed with the Commission and when the Registration
Statement or any post-effective amendment thereto has become effective;

 

(ii)                                  of any request by the Commission for
amendments or supplements to the Registration Statement or the Prospectus
included therein or for additional information;

 

(iii)                               of the issuance by the Commission of any
stop order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for such purpose;

 

(iv)                              of the receipt by the Company of any
notification with respect to the suspension of the qualification of the
securities included in the Registration Statement for sale in any jurisdiction
or the initiation of any proceeding for such purpose; and

 

(v)                                 of the happening of any event or the
existence of any state of facts that requires the making of any changes in the
Registration Statement or the Prospectus included therein so that, as of such
date, such Registration Statement and Prospectus do not contain an untrue
statement of a material fact and do not omit to state a material fact required
to be stated therein or necessary to make the statements therein (in the case of
the Prospectus, in light of the circumstances under which they were made) not
misleading (which advice shall be accompanied by an instruction to such Covered
Holders to suspend the use of the Prospectus until the requisite changes have
been made).

 

(d)                                 use its reasonable best efforts to prevent
the issuance, and if issued to obtain the withdrawal, of any order suspending
the effectiveness of the Registration Statement at the earliest possible time.

 

(e)                                  furnish to each Covered Holder, without
charge, at least one copy of the Registration Statement and all post-effective
amendments thereto, including financial statements and schedules, and, if such
holder so requests in writing, all reports, other documents and exhibits that
are filed with or incorporated by reference in the Registration Statement.

 

(f)                                    during the period during in which the
Company is required to keep a Registration Statement continuously effective
under Section 2(a) or elects to keep effective under Section 3(a), deliver to
each Covered Holder, without charge, as many copies of the

 

9

--------------------------------------------------------------------------------


 

Prospectus (including each preliminary Prospectus) included in the Registration
Statement and any amendment or supplement thereto as such Covered Holder may
reasonably request; and the Company consents (except during the continuance of
any event described in Section 2(b) or Section 4(c)(v) hereof) to the use of the
Prospectus, with any amendment or supplement thereto, by each of the Covered
Holders in connection with the offering and sale of the Applicable Securities
covered by the Prospectus and any amendment or supplement thereto during such
period.

 

(g)                                 use its reasonable best efforts prior to any
offering of Applicable Securities pursuant to the Registration Statement (i) to
register or qualify, if required, or cooperate with the Covered Holders and
their respective counsel in connection with the registration or qualification of
such Applicable Securities for offer and sale under the securities or “blue sky”
laws of such jurisdictions within the United States as any Covered Holder may
reasonably request, (ii) to keep such registrations or qualifications as may be
required, if any, in effect and comply with such laws so as to permit the
continuance of offers and sales in such jurisdictions for the period during
which the Company is required to keep a Registration Statement continuously
effective under Section 2(a) and (iii) to take any and all other actions
reasonably requested by an Covered Holder which are necessary or advisable to
enable the disposition in such jurisdictions of such Applicable Securities;
provided, however, that in no event shall the Company be obligated (i) to
qualify as a foreign corporation or as a dealer in securities in any
jurisdiction where it would not otherwise be required to so qualify but for this
Agreement or (ii) to file any general consent to service of process or subject
itself to tax in any jurisdiction where it is not so subject.

 

(h)                                 cooperate with the Covered Holders to
facilitate the timely preparation and delivery of certificates representing
Applicable Securities to be sold pursuant to the Registration Statement, which
certificates shall comply with the requirements of Delaware General Corporation
Law and any United States securities exchange or automated quotation system upon
which any Applicable Securities are listed or quoted (provided that nothing
herein shall require the Company to list any Registrable Securities on any
securities exchange or automated quotation system on which they are not
currently listed), and which certificates shall be free of any restrictive
legends and in such permitted denominations and registered in such names as
Covered Holders may request in connection with the sale of Applicable Securities
pursuant to the Registration Statement.

 

(i)                                     use its reasonable best efforts either
to (i) cause all the Registrable Securities covered by a Registration Statement
to be listed on each securities exchange on which securities of the same class
or series issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange, or
(ii) secure designation and quotation of all the Registrable Securities covered
by a Registration Statement on the Nasdaq National Market, or (iii) if, despite
the Company’s reasonable best efforts to satisfy the preceding clause (i) or
(ii), the Company is unsuccessful in satisfying the preceding clause (i) or
(ii), to use its reasonable best efforts to secure the inclusion for quotation
on The Nasdaq SmallCap Market for such Registrable Securities and, without
limiting the generality of the foregoing, to use its reasonable best efforts to
arrange for at least two market makers to

 

10

--------------------------------------------------------------------------------


 

register with the National Association of Securities Dealers, Inc. (“NASD”) as
such with respect to such Registrable Securities.

 

(j)                                     Not later than the Effective Time of the
Registration Statement, the Company shall use its best efforts to provide any
required CUSIP number for any Applicable Securities.

 

(k)                                  The Company shall make generally available
to its security holders as soon as practical, but not later than ninety (90)
days after the close of the period covered thereby, an earning statement (in
form complying with, and in the manner provided by, the provisions of Rule 158
under the Securities Act) covering a twelve-month period beginning not later
than the first day of the Company’s fiscal quarter next following the effective
date of a Registration Statement.

 

(l)                                     otherwise use its reasonable best
efforts to comply with all applicable rules and regulations of the Commission in
connection with any registration hereunder.

 

(m)                               in the event of an Underwritten offering of
Applicable Securities enter into and perform its obligations under an
underwriting agreement, in usual and customary form, with the managing
Underwriters of such offering, including but not limited to indemnification
provisions and procedures substantially identical to those set forth in
Section 6 hereof with respect to all parties to be indemnified pursuant to
Section 6 hereof.

 

(n)                                 use its reasonable best efforts to:

 

(i)                                     cooperate with the Covered Holders and
their advisors in their efforts to conduct appropriate due diligence as is
customary for a company of the size and character of the Company and make such
reasonable representations and warranties in the applicable underwriting
agreement to the Underwriters, in form, substance and scope as are customarily
made by the Company to Underwriters in Underwritten offerings of equity and/or
convertible securities, as applicable;

 

(ii)                                  in connection with any Underwritten
offering, obtain opinions of counsel to the Company (which counsel and opinions
(in form, scope and substance) shall be reasonably satisfactory to the
Underwriters) addressed to the Underwriters, covering such matters that the
Company customarily covers in opinions requested in secondary Underwritten
offerings of equity and/or convertible securities, as applicable, to the extent
reasonably required by the applicable underwriting agreement;

 

(iii)                               in connection with any Underwritten
offering, obtain “comfort” letters and updates thereof from the independent
public accountants of the Company (and, if necessary, from the independent
public accountants of any Subsidiary (as defined in the Purchase Agreement) of
the Company or of any business acquired by the Company for which financial
statements and financial data are, or are required to be, included in the
Registration Statement), addressed to each Covered Holder participating in such
underwritten offering (if such Covered Holder has provided such letter,

 

11

--------------------------------------------------------------------------------


 

representations or documentation, if any, required for such comfort letter to be
so addressed) and the Underwriters, in customary form and covering matters of
the type customarily covered in “comfort” letters in connection with
underwritten offerings of Company securities; and

 

(iv)                              in connection with any Underwritten offering,
deliver such documents and certificates as may be reasonably requested by any
Covered Holders participating in such Underwritten offering and the
Underwriters, if any, including, without limitation, certificates to evidence
compliance with any conditions contained in the underwriting agreement or other
agreements entered into by the Company.

 

(o)                                 use its reasonable best efforts in respect
of a Registration Statement under Section 2, to take all other steps reasonably
necessary to effect the timely registration, offering and sale of the Applicable
Securities covered by the Registration Statements contemplated hereby.

 

(p)                                 In respect of a Registration Statement under
Section 2 or 3, it shall be a condition precedent to the obligations of the
Company to take any action pursuant to such Sections with respect to the
Registrable Securities of any Covered Holder that such Covered Holder shall
furnish to the Company such information regarding itself, the Registrable
Securities held by it, the intended method of disposition of such securities and
any other information and materials and shall take all such action as shall be
reasonably requested by the Company as shall be required to effect the
registration of such Covered Holder’s Registrable Securities

 

5.                                      Registration Expenses.  The Company
shall bear the Registration Expenses in connection with the performance of its
obligations under Sections 2, 3 and 4 hereof.  Each Covered Holder shall bear
its pro rata portion of Underwriters’ discounts and commissions and transfer
taxes, if any, relating to the Registrable Securities.

 

6.                                      Indemnification and Contribution. 
(a) Upon the Registration of Applicable Securities pursuant to Section 2 or 3
hereof, the Company shall indemnify and hold harmless each Covered Holder and
each Underwriter, selling agent or other securities professional, if any, which
facilitates the disposition of Applicable Securities, and each of their
respective officers, directors, employees and agents and each person who
controls such Covered Holder, Underwriter, selling agent or other securities
professional within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (each such person being sometimes referred to as
an “Indemnified Person”) against any losses, claims, damages or liabilities,
joint or several, to which such Indemnified Person may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement under which such Applicable Securities are to be
registered under the Securities Act, or any Prospectus contained therein or
furnished by the Company to any Indemnified Person, or any amendment or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and the Company hereby
agrees to reimburse such Indemnified Person for any legal or other expenses
reasonably

 

12

--------------------------------------------------------------------------------


 

incurred by them in connection with investigating or defending any such action
or claim as such expenses are incurred; provided, however, that the Company
shall not be liable to any such Indemnified Person in any such case to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in such Registration Statement or Prospectus, or amendment or
supplement, in reliance upon and in conformity with written information
furnished to the Company by such Indemnified Person expressly for use therein.
 Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Company or any of the prospective
sellers or Underwriters, or any of their respective Affiliates, directors,
officers, employees, agents or controlling Persons and shall survive the
transfer of securities by any Covered Holder.

 

(b)                                 Each Covered Holder agrees, as a consequence
of the inclusion of any of such Holder’s Applicable Securities in such
Registration Statement, severally and not jointly, to indemnify and hold
harmless the Company, its directors and officers and each person, if any, who
controls the Company within the meaning of either Section 15 of the Securities
Act or Section 20 of the Exchange Act, against any losses, claims, damages or
liabilities to which the Company or such other persons may become subject, under
the Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in
such Registration Statement or Prospectus, or any amendment or supplement, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading, in each case to the extent, but only to the
extent, that such untrue statement or alleged untrue statement or omission or
alleged omission was made in reliance upon and in conformity with written
information furnished to the Company by such Holder expressly for use therein. 
Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Company, the Underwriters or any of
the prospective sellers, or any of their respective Affiliates, directors,
officers or controlling Persons and shall survive the transfer of securities by
any Covered Holder.  In no event shall the liability of any Covered Holder
hereunder be greater in amount than the dollar amount of the net proceeds
received by that Covered Holder upon the sale of the Registrable Securities
giving rise to the indemnification obligation.

 

(c)                                  Promptly after receipt by any Person
entitled to indemnity (an “Indemnitee”) under Section 6(a) or (b) hereof of
notice of the commencement of any action or claim, such Indemnitee shall, if a
claim in respect thereof is to be made against an indemnifying party under this
Section 6 (an “Indemnitor”), promptly notify such Indemnitor in writing of the
commencement thereof, but the omission so to notify the Indemnitor shall not
relieve it from any liability which it may have to any Indemnitee except to the
extent of any actual prejudice.  In case any such action shall be brought
against any Indemnitee and the Indemnitee shall notify an Indemnitor of the
commencement thereof, such Indemnitor shall be entitled to participate therein
and, jointly with any other Indemnitor similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such Indemnitee, and, after
notice from the Indemnitor to such Indemnitee of its election so to assume the
defense thereof, such Indemnitor shall not be liable to such Indemnitee under
this Section 6 for any legal expenses of other counsel or any other expenses, in
each case subsequently incurred by such Indemnitee, in connection with the
defense

 

13

--------------------------------------------------------------------------------


 

thereof.  No Indemnitor shall, without the prior written consent of the
Indemnitee, effect the settlement or compromise of, or consent to the entry of
any judgment with respect to, any pending or threatened action or claim in
respect of which indemnification or contribution may be sought hereunder
(whether or not the Indemnitee is an actual or potential party to such action or
claim) unless such settlement, compromise or judgment (i) includes an
unconditional release of the Indemnitee from all liability arising out of such
action or claim and (ii) does not include a statement as to, or an admission of,
fault, culpability or a failure to act, by or on behalf of any Indemnitee.

 

(d)                                 If the indemnification provided for in this
Section 6 is unavailable to or insufficient to hold harmless an Indemnitee under
Section 6(a) or (b) hereof in respect of any losses, claims, damages or
liabilities (or actions in respect thereof) referred to therein, then each
Indemnitor, in lieu of indemnifying the Indemnitee, shall contribute to the
amount paid or payable by such Indemnitee as a result of such losses, claims,
damages or liabilities (or actions in respect thereof) in such proportion as is
appropriate to reflect the relative fault of the Indemnitor and the Indemnitee
in connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities (or actions in respect thereof), as well as any
other relevant equitable considerations.  The relative fault of such Indemnitor
and Indemnitee shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by such
Indemnitor or by such Indemnitee, and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.  The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 6(d) were determined solely by pro rata
allocation (even if the Covered Holders were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in this Section 6(d).  The amount paid or
payable by an Indemnitee as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to above shall be deemed to
include any legal or other fees or expenses reasonably incurred by such
Indemnitee in connection with investigating or defending any such action or
claim.  No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.  The obligations
of the Covered Holders in this Section 6(d) to contribute shall be several in
proportion to the percentage of Applicable Securities registered or sold, as the
case may be, by them and not jointly and shall be subject to the limitations set
forth in the last sentence of Section 6(b).

 

(e)                                  The obligations of the Company under this
Section 6 shall be in addition to any liability which the Company may otherwise
have to any Indemnitee and the obligations of any Indemnified Person under this
Section 6 shall be in addition to any liability which such Indemnified Person
may otherwise have to the Company.  The remedies provided in this Section 6 are
not exclusive and shall not limit any rights or remedies that may otherwise be
available to an Indemnitee at law or in equity.

 

14

--------------------------------------------------------------------------------


 

7.                                      Reports Under The Exchange Act.

 

With a view to making available to the Covered Holders the benefits of Rule 144
, the Company agrees to:

 

(a)                                  use its reasonable best efforts to make and
keep public information available, as those terms are understood and defined in
Rule 144;

 

(b)                                 use its reasonable best efforts to file with
the Commission in a timely manner all reports and other documents required of
the Company under the Securities Act and the Exchange Act so long as the Company
remains subject to such requirements and the filing of such reports and other
documents is required for the applicable provisions of Rule 144; and

 

(c)                                  furnish to each Covered Holder so long as
such Covered Holder owns Registrable Securities, promptly upon request, (i) a
written statement by the Company, if true, that it has complied with the
reporting requirements of Rule 144, the Securities Act and the Exchange Act,
(ii) a copy of the most recent annual or quarterly report of the Company and
such other reports and documents so filed by the Company, and (iii) such other
information as may be reasonably requested to permit the Covered Holders to sell
such securities pursuant to Rule 144 without registration.

 

8.                                      Assignment of Registration Rights.

 

The rights under this Agreement shall be automatically assignable by the Covered
Holder to any transferee of all or any portion of such Covered Holder’s
Registrable Securities if:  (i) the Covered Holder agrees in writing with the
transferee or assignee to assign such rights, and a copy of such agreement is
furnished to the Company within a reasonable time after such assignment;
(ii) the Company is, within a reasonable time after such transfer or assignment,
furnished with written notice of (a) the name and address of such transferee or
assignee, and (b) the securities with respect to which such registration rights
are being transferred or assigned; (iii) immediately following such transfer or
assignment the further disposition of such securities by the transferee or
assignee is restricted under the Securities Act and applicable state securities
laws; and (iv) at or before the time the Company receives the written notice
contemplated by clause (ii) of this sentence the transferee or assignee agrees
in writing with the Company to be bound by all of the provisions contained
herein.

 

9.                                      Other Registration Rights; Inconsistent
Agreements

 

Except for registration rights granted by the Company after the date hereof
which are subordinate to the registration rights of the Covered Holders granted
pursuant to this Agreement, the Company shall not grant any registration rights
with respect to Common Stock or any securities of the Company convertible into
or exercisable for Common Stock to any other Person.  The Company has not and
will not enter into any agreement with respect to its securities that is
inconsistent with the rights granted to the Covered Holders in this Agreement or
otherwise

 

15

--------------------------------------------------------------------------------


 

conflict with the provision hereof.  The Company has not previously entered into
any agreement granting any registration rights with respect to any of its
securities to any Person.

 

10.                               Termination of Registration Rights

 

The registration rights granted pursuant to this Agreement shall terminate upon
the date upon which there ceases to be any Registrable Securities outstanding.

 

11.                               Miscellaneous.  (a) This Agreement, including
this Section 11(a), may be amended, and waivers or consents to departures from
the provisions hereof may be given, only by a written instrument duly executed,
(x) in the case of an amendment, by the Company and (i) the Covered Holders
representing a majority of Registrable Securities at the time outstanding (who
shall be deemed to be acting for themselves and as agents for each Covered
Holder), and (ii) any Covered Holder on whom such amendment would have an
adverse effect materially disproportionate to the Covered Holders in general, or
(y) in the case of a waiver or consent, by the party against whom the waiver or
consent, as the case may be, is to be effective.  Each holder of Registrable
Securities outstanding at the time of any such amendment, waiver or consent or
thereafter shall be bound by any amendment, waiver or consent effected pursuant
to this Section 11(a), whether or not any notice, writing or marking indicating
such amendment, waiver or consent appears on the Registrable Securities or is
delivered to such holder.  Further if at any time a Covered Holder no longer
holds Registrable Securities, the consent of such Covered Holder shall no longer
be required to amend this Agreement or to waive or consent to departures from
the provisions hereof.

 

(b)                                 All notices, demands, requests, or other
communications which may be or are required to be given, served, or sent by any
party to any other party pursuant to this Agreement shall be in writing and
shall be hand delivered, sent by overnight courier or mailed by first-class,
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

(i)                                     If to the Company:

New Horizons Worldwide, Inc.

1900 S. State College Blvd., Suite 200

Anaheim, California 92806

Attention:  Thomas J. Bresnan

 

16

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

Calfee, Halter, & Griswold, LLP

1400 McDonald Investment Center

800 Superior Avenue

Cleveland, Ohio 44114-2688

Attention: Scott R. Wilson

 

(ii)                                  If to Camden:

Camden Partners Holdings, LLC

One South Street, Suite 2150

Baltimore, Maryland 21202

Attention:  David L. Warnock

 

with a copy (which shall not constitute notice) to:

Hogan & Hartson L.L.P.

111 South Calvert Street. Suite 1600

Baltimore, Maryland 21202

Attention:  Thene M. Martin

 

(iii)                               If to any other Covered Holder:

 

To such Covered Holder’s address shown on Exhibit A hereto.

 

Each party may designate by notice in accordance with this Section 11(b) a new
address to which any notice, demand, request or communication may thereafter be
so given, served or sent.  Each notice, demand, request, or communication which
shall be hand delivered, sent, mailed, in the manner described above, shall be
deemed sufficiently given, served, sent, received or delivered for all purposes
at such time as it is delivered to the addressee (with the return receipt or the
delivery receipt being deemed conclusive, but not exclusive, evidence of such
delivery) or at such time as delivery is refused by the addressee upon
presentation.

 

(c)                                  The parties to this Agreement intend that
all Covered Holders of Registrable Securities shall be entitled to receive the
benefits of and shall be bound by the terms and provisions of this Agreement by
reason of electing to have Applicable Securities included in a Registration
Statement.  Except as set forth in Section 8, the terms and provisions of this
Agreement shall not be assignable or transferable and there shall be no
third-party beneficiaries hereto.  All the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the respective legal successors and permitted assigns of the
parties hereto and any Covered Holder.

 

(d)                                 This Agreement may be executed in any number
of counterparts and by the parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

17

--------------------------------------------------------------------------------


 

(e)                                  The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

 

(f)                                    THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING
EFFECT TO ANY PROVISIONS RELATING TO CONFLICTS OF LAWS.

 

(g)                                 The provisions of this Agreement shall be
deemed severable and the invalidity or unenforceability of any provision shall
not affect the validity or enforceability of the other provisions hereof.  If
any provision of this Agreement, or the application thereof to any Person or
entity or any circumstance, is invalid or unenforceable, (i) a suitable and
equitable provision shall be substituted therefor in order to carry out, so far
as may be valid and enforceable, such provision and (ii) the remainder of this
Agreement and the application of such provision to other Persons, entities or
circumstances shall not be affected by such invalidity or unenforceability, nor
shall such invalidity or unenforceability affect the validity or enforceability
of such provision, or the application thereof, in any other jurisdiction.

 

(h)                                 The respective indemnities, agreements,
representations, warranties and other provisions set forth in this Agreement or
made pursuant hereto shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of any Covered Holder, any director, officer or partner of such Covered Holder,
any agent or Underwriter, any director, officer or partner of such agent or
Underwriter, or any controlling person of any of the foregoing, and shall
survive the transfer and Registration of the Applicable Securities of such
Holder.

 

[Signature Appears on the Following Page]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective authorized officers as of the day and year first above
written.

 

 

NEW HORIZONS WORLDWIDE, INC.

 

 

 

 

 

By:

 /s/Thomas J. Bresnan

 

 

Name: Thomas J. Bresnan

 

Title: President and Chief Executive Officer

 

 

 

 

 

SERIES A PREFERRED STOCKHOLDERS:

 

 

 

CAMDEN PARTNERS STRATEGIC FUND III, L.P.

 

 

 

By: Camden Partners Strategic III, LLC,

 

Its General Partner

 

 

 

By:

/s/David L. Warnock

 

 

Name: David L. Warnock

 

Title: Managing Member

 

 

 

CAMDEN PARTNERS STRATEGIC FUND III-A, L.P.

 

 

 

By: Camden Partners Strategic III, LLC,

 

Its General Partner

 

 

 

 

 

By:

/s/David L. Warnock

 

 

Name: David L. Warnock

 

Title: Managing Member

 

 

 

 

 

[OTHERS]

 

19

--------------------------------------------------------------------------------


 

EXHIBIT A

TO THE REGISTRATION RIGHTS AGREEMENT

DATED AS OF FEBRUARY 8, 2005

 

Series A Preferred Stockholders

 

Camden Partners Strategic Fund III, L.P.

One South Street, Suite 2150

Baltimore, Maryland 21202

 

Camden Partners Strategic Fund III-A, L.P.

One South Street, Suite 2150

Baltimore, Maryland 21202

 

--------------------------------------------------------------------------------